Mr. Justice Rector, dissenting. I dissent from so much of the opinion in this cause as decides that the establishment of a ferry vests private rights ina party, extending beyond the period limited in his license. I hold that the question of public convenience recurs to the County Court annually. The public franchise reverting to that tribunal to be enlarged, abridged, or modified in any way whatever, that the convenience and accommodation of the public may require. One having a ferry has no investitute of right to the public franchise; but is only upon certain conditions permitted to use it exclusively for a given time, and by our statute, only for one year.